DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
Status of Claims

Claims 1-4, 7-10, 13-16, 19 are pending.
Claims 5-6, 11-12, 17-18 are cancelled
Claims 1-4, 7-10, 13-16, 19 are allowed.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Proposal for this examiner’s amendment was given in an interview with Mr. Harry Peng (L1257) and Mr. Justin N. Mullen (74,567) on 6 May 2021.  Approval was obtained on 10 May, 2021.  The details may be found in the attached interview summary, PTO-413B.
The application has been amended as follows: 
Claim 1.	(Currently Amended) A method for creating automated dynamic workflows
of interoperable BOTs, the method comprising:
		adding, by an enterprise BOT management computing device, a plurality of interoperable BOTs to a stored BOT inventory, wherein each of the BOTs is associated with one of a plurality of BOT types, has a common structure, and automates at least a portion of an enterprise process;
		obtaining, by the enterprise BOT management computing device, a plurality of assembly rules each comprising one or more constraints for inclusion of one or more of the BOTs in one or more of a plurality of test workflows based on the one of the plurality of BOT types associated with each of the one or more of the BOTs;
plurality of test workflows comprises BOT type variants of each BOT type; [[and]]
		obtaining, by the enterprise BOT management computing device, a plurality of reward values, a plurality of penalty values, and a total number of serviced requests for each of the BOTs;
		generating, by the enterprise BOT management computing device, a BOT maturity value based on a difference between a sum of all of the plurality of reward values and a sum of all of the plurality of penalty values divided by the total number of serviced requests for each BOT of a subset of the BOTs included in each of the plurality of workflows;
		evaluating, by the enterprise BOT management computing device, each of the plurality of workflows during execution to generate a workflow performance value for each of the plurality of workflows, wherein the workflow performance value is based at least in part on BOT maturity values for each BOT of the subset of the BOTs included in each of the plurality of workflows, wherein the BOT maturity value is generated during execution of the plurality of workflows;
		dynamically assembling, by the enterprise BOT management computing device, a plurality of workflows to include a selection of BOTs, each of which is associated with the highest BOT maturity value among the BOT of a same typeinteroperable BOTs during execution of the  of different types, including at least positive, negative, false positive, and false negative data; and
		outputting, by the enterprise BOT management computing device, one or more of the workflow performance values.

Claim 2.	(Currently Amended) The method of claim 1, wherein:
		each BOT of [[a]] the subset of the BOTs for one of the workflows is included in the plurality of workflows based on an associated functionality; and
		at least one BOT of the subset of the BOTs for the one of the workflows is configured to select during execution a target BOT of the subset of the BOTs for the one of the workflows based on an output data type of output data generated by the at least one BOT of the subset of the BOTs for the one of the workflows and an input data type of input data for the target BOT of the subset of the BOTs for the one of the workflows.

Claim 3.	(Currently Amended) The method of claim 1, wherein each BOT of [[a]] the
subset of the BOTs for one of the workflows is included in the plurality of workflows based on an associated performance, and the method further comprises:
		evaluating, by the enterprise BOT management computing device, each of the plurality of the BOTs during execution of the plurality of test workflows using test data to generate the BOT maturity value for each of the plurality of the BOTs.

Claim 4.	(Currently Amended) The method of claim 1, wherein:
 the subset of the BOTs for one of the workflows is included in the plurality of workflows based on an associated service level;
		each BOT of first and second portions of the subset of the BOTs is configured to determine when a solution to a received request can be provided based on a generated confidence score, wherein the one of the workflows comprises at least a first level comprising the first portion of the subset of the BOTs having an associated first service level and a second level comprising the second portion of the subset of the BOTs having a second service level;
		at least one BOT of the first portion of the subset of the BOTs is further configured to transfer the request to one BOT of the second portion of the subset of the BOTs, when the determining indicates that a solution to the request cannot be provided; and
		at least one BOT of the second portion of the subset of the BOTs is further configured to provide resolution data to each BOT of the first portion of the subset of the BOTs, when the determining indicates that a solution to the request can be provided.

	Claims 5-6. (Canceled)

Claim 7.	(Currently Amended) An enterprise bot management computing device,
comprising memory comprising programmed instructions stored in the memory and one or more processors configured to be capable of executing the programmed instructions stored in the memory to:

		obtain a plurality of assembly rules each comprising one or more constraints for inclusion of one or more of the BOTs in one or more of a plurality of test workflows based on the one of the plurality of BOT types associated with each of the one or more of the BOTs;
		 assemble the plurality of test workflows based on the plurality of assembly rules, wherein each of the plurality of test workflows comprises BOT type variants of each BOT type; [[and]]
		obtain a plurality of reward values, a plurality of penalty values, and a total number of serviced requests for each of the BOTs;
		generate a BOT maturity value based on a difference between a sum of all of the plurality of reward values and a sum of all of the plurality of penalty values divided by the total number of serviced requests for each BOT of a subset of the BOTs included in each of the plurality of workflows;
		evaluate each of the plurality of workflows during execution to generate a workflow performance value for each of the plurality of workflows, wherein the workflow performance value is based at least in part on BOT maturity values for each BOT of the subset of the BOTs included in each of the plurality of workflows, wherein the BOT maturity value is generated during execution of the plurality of workflows;
		dynamically assemble a plurality of workflows to include a selection of BOTs, each of which is associated with the highest BOT maturity value among the BOT of a same typeinteroperable BOTs during execution of the plurality of test workflows using test data of different types, including at least positive, negative, false positive, and false negative data; and
		output one or more of the workflow performance values.

Claim 8.	(Currently Amended) The enterprise bot management computing device of
claim 7, wherein:
		 each BOT of [[a]] the subset of the BOTs for one of the workflows is included in the plurality of workflows based on an associated functionality; and
		 at least one BOT of the subset of the BOTs for the one of the workflows is configured to select during execution a target BOT of the subset of the BOTs for the one of the workflows based on an output data type of output data generated by the at least one BOT of the subset of the BOTs for the one of the workflows and an input data type of input data for the target BOT of the subset of the BOTs for the one of the workflows.

Claim 9.	(Currently Amended) The enterprise bot management computing device of
claim 7, wherein each BOT of [[a]] the subset of the BOTs for one of the workflows is included in the plurality of workflows based on an associated performance, and the one or more processors are further configured to be capable of executing the programmed instructions stored in the memory to:		


Claim 10.	(Currently Amended) The enterprise bot management computing device of
claim 7, wherein:
		each BOT of [[a]] the subset of the BOTs for one of the workflows is included in the plurality of workflows based on an associated service level;
		each BOT of first and second portions of the subset of the BOTs is configured to determine when a solution to a received request can be provided based on a generated confidence score, wherein the one of the workflows comprises at least a first level comprising the first portion of the subset of the BOTs having an associated first service level and a second level comprising the second portion of the subset of the BOTs having a second service level;
		at least one BOT of the first portion of the subset of the BOTs is further configured to transfer the request to one BOT of the second portion of the subset of the BOTs, when the determining indicates that a solution to the request cannot be provided; and
		at least one BOT of the second portion of the subset of the BOTs is further configured to provide resolution data to each BOT of the first portion of the subset of the BOTs, when the determining indicates that a solution to the request can be provided.

Claims 11-12. (Canceled)

Claim 13.	(Currently Amended) A non-transitory computer readable medium having
stored thereon instructions for creating automated dynamic workflows of interoperable BOTs comprising executable code which when executed by one or more processors, causes the one or more processors to perform steps comprising:
		adding a plurality of interoperable BOTs to a stored BOT inventory, wherein each of the BOTs is associated with one of a plurality of BOT types, has a common structure, and automates at least a portion of an enterprise process;
		obtaining a plurality of assembly rules each comprising one or more constraints for inclusion of one or more of the BOTs in one or more of a plurality of test workflows based on the one of the plurality of BOT types associated with each of the one or more of the BOTs;
		 assembling the plurality of test workflows based on the plurality of assembly rules, wherein each of the plurality of test workflows comprises BOT type variants of each BOT type; [[and]]
		obtaining a plurality of reward values, a plurality of penalty values, and a total number of serviced requests for each of the BOTs;
		generating a BOT maturity value based on a difference between a sum of all of the plurality of reward values and a sum of all of the plurality of penalty values divided by the total number of serviced requests for each BOT of a subset of the BOTs included in each of the plurality of workflows;
		evaluating each of the plurality of workflows during execution to generate a workflow performance value for each of the plurality of workflows, wherein the workflow performance value is based at least in part on BOT maturity values for each BOT of the subset of the BOTs included in each of the plurality of workflows, wherein the BOT maturity value is generated during execution of the plurality of workflows;
		dynamically assembling a plurality of workflows to include a selection of BOTs, each of which is associated with the highest BOT maturity value among the BOT of a same typeinteroperable BOTs during execution of the plurality of test workflows using test data of different types, including at least positive, negative, false positive, and false negative data; and
		outputting one or more of the workflow performance values.

Claim 14.	(Currently Amended) The non-transitory computer readable medium of claim
13, wherein:
		each BOT of [[a]] the subset of the BOTs for one of the workflows is included in the plurality of workflows based on an associated functionality; and
		at least one BOT of the subset of the BOTs for the one of the workflows is configured to select during execution a target BOT of the subset of the BOTs for the one of the workflows based on an output data type of output data generated by the at least one BOT of the subset of the BOTs for the one of the workflows and an input data type of input data for the target BOT of the subset of the BOTs for the one of the workflows.


13, wherein each BOT of [[a]] the subset of the BOTs for one of the workflows is included in the plurality of workflows based on an associated performance, and the executable code when executed by the one or more processors causes the one or more processors to perform one or more additional steps comprising:
		evaluating each of the plurality of the BOTs during execution of the plurality of test workflows using test data to generate the BOT maturity value for each of the plurality of the BOTs.

Claim 16.	(Currently Amended) The non-transitory computer readable medium of
claim 13, wherein:
		each BOT of [[a]] the subset of the BOTs for one of the workflows is included in the plurality of workflows based on an associated service level;
		each BOT of first and second portions of the subset of the BOTs is configured to determine when a solution to a received request can be provided based on a generated confidence score, wherein the one of the workflows comprises at least a first level comprising the first portion of the subset of the BOTs having an associated first service level and a second level comprising the second portion of the subset of the BOTs having a second service level;
		at least one BOT of the first portion of the subset of the BOTs is further configured to transfer the request to one BOT of the second portion of the subset of the 
		at least one BOT of the second portion of the subset of the BOTs is further configured to provide resolution data to each BOT of the first portion of the subset of the BOTs, when the determining indicates that a solution to the request can be provided.

Claims 17-18. (Canceled)

Claim 19.	(Currently Amended) The method of claim 1, wherein dynamically assembling the plurality of workflows comprises evaluating performance of the plurality of workflows during execution based on performance of each BOT of [[a]] the subset of the BOTs and optimize the plurality of workflows for replicating the enterprise process, wherein the performance of each BOT is evaluated by at least generating the BOT maturity value for each BOT of the subset of the BOTs included in each of the plurality of workflows.





Allowable Subject Matter

Claims 1-4, 7-10, 13-16, 19 are allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim 1 / 7 / 13, specifically: 
		“obtaining, by the enterprise BOT management computing device, a plurality of reward values, a plurality of penalty values, and a total number of serviced requests for each of the BOTs;
		generating, by the enterprise BOT management computing device, a BOT maturity value based on a difference between a sum of all of the plurality of reward values and a sum of all of the plurality of penalty values divided by the total number of serviced requests for each BOT of a subset of the BOTs included in each of the plurality of workflows;
		evaluating, by the enterprise BOT management computing device, each of the plurality of workflows during execution to generate a workflow performance value for each of the plurality of workflows, wherein the workflow performance value is based at least in part on BOT maturity values for each BOT of the subset of the BOTs included in each of the plurality of workflows, wherein the BOT maturity value is generated during execution of the plurality of workflows;
		dynamically assembling, by the enterprise BOT management computing device, a plurality of workflows to include a selection of BOTs, each of which is associated with the highest BOT maturity value among the BOT of a same, wherein the BOT maturity values are generated for each of the plurality of interoperable BOTs during execution of the plurality of test workflows using test data of different types, including at least positive, negative, false positive, and false negative data” in combination with other limitations claimed.
The followings are references close to the invention claimed:
Saad, et al., US-PGPUB NO.2011/0082717A1 [hereafter Saad] shows dynamic project workflow automation process.  Saad does not teach the specific process of agent or BOT testing using different types of test data to select BOTs with highest maturity measure based on penalty, reward, and number of service as claimed.
Uszok, et al., US-PATENT 7,861,252B2 [hereafter Uszok] shows software a bots management framework.  Uszok does not teach the specific process of dynamically assembling workflows using different types of test data to select BOTs with highest maturity measure based on penalty, reward, and number of service as claimed.
Brennan et al., US-PGPUB NO.2016/0034305A1 [hereafter Brennan] shows test workflows for performance evaluation.  Brennan does not teach the specific process of dynamically assembling workflows using different types of test data to select BOTs with highest maturity measure based on penalty, reward, and number of service as claimed.
SRIVASTAVA  et al., US-PGPUB NO.2016/0019484A1 [hereafter SRIVASTAVA] shows automatic project resource management with software bots. SRIVASTAVA does not teach the specific process of dynamically 
Lin, et al., “Dynamic Business Process Formation by Integrating Simulate and Physical Agent System”, Proceedings of the 37th Hawaii International Conference on System Sciences, 2004 [hereafter Lin] shows dynamic business process via integrating agents. Lin does not teach the specific agent testing using different types of test data to select BOTs with highest maturity measure based on penalty, reward, and number of service as claimed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126